Citation Nr: 0738176	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-13 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence was submitted to reopen the 
claim for service connection for hepatitis A, and if so, 
whether it should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.


FINDINGS OF FACT

1.  An unappealed rating decision in October 1970 denied 
service connection for residuals of infectious 
mononucleosis/hepatitis.  

2.  Evidence received since the October 1970 rating decision 
is either cumulative of the evidence previously of record or 
is insufficient, by itself or when considered with the 
evidence previously of record, to raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the claim of entitlement of service connection for hepatitis 
A.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in January 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Spalding v. 
Brown, 10 Vet. App. 6 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

By a decision dated October 1970, the Board denied the 
appellant's claim for entitlement to service connection for 
hepatitis.  The appellant did not appeal this decision.  
Therefore, the October 1970 decision is a final decision.  
38 U.S.C.A. § 7105.

In October 2003, the appellant submitted a request to reopen 
his claim for entitlement to service connection for hepatitis 
A.  

The evidence of record at the time of the October 1970 final 
decision included the veteran's service medical records.  The 
veteran's service medical records show treatment for 
infectious mononucleosis with residual liver involvement, 
with anicteric hepatitis not ruled out, in December 1968.  
Treatment records dated January 1969 showed that liver 
function tests returned to normal and that the veteran was 
returned to full active duty in February 1969.  

The October 1970 rating decision denied the veteran's claim 
for service connection for hepatitis on the basis that the 
evidence did not indicate any residuals of infections 
mononucleosis on the last examination.  

The evidence submitted since the October 1970 final decision 
included a June 1997 laboratory report indicating that the 
veteran tested positive for hepatitis A antibodies.  A 
handwritten note indicated this was consistent with old 
infection and history of such.  The veteran was also afforded 
a hearing at the RO during which the veteran stated his 
hepatitis tests still reflected a positive reading for 
hepatitis A antibodies, and that as a result of his hepatitis 
A during service, he never felt the same afterwards.  

None of the newly submitted medical evidence contains 
competent medical evidence of a current disability.  The 
presence of hepatitis A antibodies does not show that the 
veteran has a current infection, nor does it show that the 
veteran has any residuals of hepatitis A.  A positive reading 
for hepatitis A antibodies is not indicative of a chronic 
disability as the formation of antibodies is the normal 
immunologic response to a viral infection.  In fact, the 
physician interpreting the laboratory report indicated that 
the positive hepatitis A ready was consistent with an old 
infection and history of such.  Additionally, the veteran's 
assertion that his he as a current disability resulting from 
hepatitis A during service cannot be considered competent 
medical evidence of a nexus, as he is a lay person without 
the requisite medical skill and knowledge to render such an 
opinion.  As such his statement cannot be considered new and 
material evidence to reopen the claim of service connection.  

The Board finds that the newly submitted evidence is 
cumulative and redundant of the evidence previously of record 
and is not sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly the Board must 
conclude that new and material evidence has not been 
presented to reopen the claim.  


ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for hepatitis A is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


